Friedmann, J.,
dissents and votes to reverse the judgment appealed from and to reinstate the claim with the following memorandum, in which Goldstein, J., concurs: It is a well-established principle of tort law that the defendant must take the plaintiff as he finds him. Put somewhat differently, a defendant will be liable for all of the consequences of striking a plaintiff on the head, even though he was unaware when he did so that the plaintiff had an egg-shell cranium.
Here, the claimant had sought psychotherapy because she suffered from depression, anxiety, paranoia, and feelings of dependency and helplessness. During the course of her therapy, the claimant sought a divorce from her husband, whom she accused of abusing her and her children. The relationship with her husband was the chief provoker of the claimant’s pathological emotions, and she sought through therapy to conquer them and to become independent. During her years of treatment, the claimant confided to her therapists many intimate matters that she had never divulged to her husband, and that she particularly did not want disclosed to him—at least in part because she feared that he could use the information to perpetuate her subjugation. The claimant demanded repeated assurances from her therapists that her records would remain confidential. It was the claimant’s perception that her husband’s attorney was in league with his client in a campaign to do her harm.
It is in this context that the claimant’s psychiatric records were negligently sent to her husband’s attorney. When the claimant learned of her husband’s unfettered “control” of her records, two psychiatric professionals testified, she suffered a severe emotional regression, with compounded feelings of helplessness and depression, and a preoccupation with suicide. *816She even "gave up” her matrimonial action, and returned to her husband for a year. Subsequent therapy was impeded by the claimant’s loss of trust, and her reluctance to confide in counsellors whose notes could be released.
Under these circumstances, the "devastating” emotional injury suffered by the claimant was a direct and foreseeable result of the defendant’s breach of duty, and should be compensable (see, Martinez v Long Is. Jewish Hillside Med. Ctr., 70 NY2d 697; Johnson v State of New York, 37 NY2d 378; Battala v State of New York, 10 NY2d 237; cf., Kennedy v McKesson Co., 58 NY2d 500).
Finally, contrary to the majority’s conjecture, the photocopying of psychiatric records subpoenaed to the court is strictly forbidden. The claimant’s witnesses made clear that the claimant would not have suffered the emotional damage complained of had her records been properly released pursuant to the husband’s subpoena, because they would then have been subject only to selective use under the supervision of the court.